Citation Nr: 1749216	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-23 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits pursuant to Chapter 30, Title 38, United States Code, Montgomery GI Bill.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 






INTRODUCTION

The appellant was a cadet at the United States Military Academy (USMA) from June 2005 until December 2008, when he was honorably discharged prior to completion of his first full term of service due to medical disability.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDING OF FACT

1. The appellant was a cadet at USMA from June 2005 until December 2008, when he was honorably discharged prior to completion of his first full term of service due to medical disability.

2. The appellant has insufficient qualifying active duty service for basic eligibility for educational assistance under the Montgomery GI Bill.

CONCLUSION OF LAW

The criteria for educational assistance eligibility under Chapter 30, Title 38, United States Code, have not been met. 38 U.S.C.A. §§ 3001, 3002, 3011 (West 2014); 
38 C.F.R. §§ 21.7020, 21.7042 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, there is no possibility that any additional notice or development would aid the appellant in substantiating this claim, and as the law and not the facts are dispositive, the provisions regarding notice and development do not apply. Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Legal Criteria, Factual Background, and Analysis

The appellant seeks entitlement to educational assistance under the Montgomery GI Bill. 

Chapter 30 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service. 38 U.S.C.A. § 3001. In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty. 38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. § 21.7042(a)(1)-(2). The term "active duty" does not include any period during which an individual served as a cadet or midshipman at one of the service academies. 38 U.S.C.A. § 3002(6); 38 C.F.R. § 21.7020(b)(1)(ii)(B). 

In his July 2009 VA Form 9, substantive appeal, the appellant acknowledged that active duty does not include any period during which an individual served as a cadet or midshipman at a service academy. The appellant contended his specific case falls under the exceptions mentioned in 38 C.F.R. § 21.7042(a)(5), to include not being able to complete his initial period of service due to being discharged for a service-connected disability; discharged for a medical condition which preexisted service; or discharged for a mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty. However, the exceptions identified in 38 C.F.R. § 21.7042(a)(5) can be applied when an individual is discharged or released from active duty. In the appellant's case, his service as a cadet at a service academy is not considered active duty under Chapter 30. 
Although the Board is sympathetic toward the appellant, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations. Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable. See Harvey v. Brown, 6 Vet. App. 416, 425   (1994). The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

As such, the appellant does not meet the criteria for educational assistance eligibility under Chapter 30, Title 38, United States Code.


ORDER

Entitlement to basic eligibility for educational assistance benefits pursuant to Chapter 30, Title 38, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


